DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN107204401A to Song et al. (hereinafter Song) provided by applicant in the IDS filed 6/24/20, in view of Wang et al. (hereinafter Wang) provided by applicant in the IDS filed 1/26/22.
Regarding claim 1, Song discloses a quantum dot luminescent material (para [0004] and Fig. 1), comprising: a hole injection layer (3, para [0030]) comprising uniformly distributed nickel oxide and graphene oxide (p-doped graphene oxide, para [0032] doped with nickel oxide, para [0035]); a hole transport layer (4) disposed on the hole injection layer;  a quantum dot light emitting layer (5) disposed on the hole transport layer (para [0030]), wherein the quantum dot light emitting layer comprises uniformly distributed quantum dots (para [0005] and [0030]); an electron transport layer (6) disposed on the quantum dot light emitting layer; and an electron injection layer (7) disposed on the electron transport layer (para [0030] and Fig. 1).
The reference discloses quantum dots but is silent regarding perovskite nanodots in particular.  However, Wang does teach a quantum dot luminescent device (para [0012] and [0015]) comprising a quantum dot emitting layer wherein the quantum dots are perovskite nanodots (para [0013] and [0017]). 
It would be obvious to one of ordinary skill in the art to employ the luminescent perovskite quantum dots of Wang as the luminescent quantum dots of Song to provide a device with controllable light emitting properties (Wang, para [0008]) such as brightness (Wang, para [0063] and Song, para [0004]).

Regarding claims 2 and 9, Wang discloses a method of producing a quantum dot luminescent material (para [0004], Fig. 1), comprising: providing a substrate (1); forming a hole injection layer (3) on the substrate, the hole injection layer (para [0030]-[0031]) comprising uniformly distributed nickel oxide and graphene oxide (p-doped graphene oxide, para [0032] doped with nickel oxide, para [0035]); forming a hole transport layer (4) on the hole injection layer (para [0030]-[0031]); forming a quantum dot luminescent layer (5) on the hole transport layer (para [0030]-[0031]), the quantum dot luminescent layer comprising uniformly distributed quantum dots (para [0005] and [0030]); forming an electron transport layer (6) on the quantum dot luminescent layer; and forming an electron injection layer (7) on the electron transport layer (para [0030]-[0031] and Fig. 1).
The reference discloses quantum dots but is silent regarding perovskite nanodots in particular.  However, Wang does teach a quantum dot luminescent device (para [0012] and [0015]) comprising a quantum dot emitting layer wherein the quantum dots are perovskite nanodots (para [0013] and [0017]). 
It would be obvious to one of ordinary skill in the art to employ the luminescent perovskite quantum dots of Wang as the luminescent quantum dots of Song to provide a device with controllable light emitting properties (Wang, para [0008]) such as brightness (Wang, para [0063] and Song, para [0004]).

Regarding claim 3, Song in view of Wang discloses the method of producing the quantum dot luminescent material according to claim 2.  Song is silent regarding the material of the substrate.  
However, Wang does teach wherein the substrate is a transparent conductive glass (para [0018]).
It would be obvious to one of ordinary skill in the art to employ the transparent conductive glass substrate of Wang as the Song substrate to facilitate formation of a multi-layered light emitting device with high brightness that can be used as a display (Wang, para [0005] and Song, para [0004]).

Regarding claim 8,  Song in view of Wang discloses the method of producing the quantum dot luminescent material according to claim 2.  Song is silent regarding material of the hole transport layer.  
However, Wang does teach wherein material of the hole transport layer comprises diphenylamine (para [0027]). 
It would be obvious to one of ordinary skill in the art to employ diphenylamine in the transport layer as set forth in Song in the hole transport layer of Wang to control hole transport efficiency (Song, para [0051]).

Regarding claim 10,  Song in view of Wang discloses the method of producing the quantum dot luminescent material according to claim 2. Wang further teaches wherein forming the electron transport layer comprises: providing a TPBI material and  evaporating the TPBI material in a vacuum chamber (para [0128]), wherein a pressure of the  vacuum chamber is less than or equal to 10-3 Pa.  See evidentiary reference, “Physical Vapor Deposition” page 1, which teaches that in an evaporation deposition system, the vacuum chamber is evacuated to 10-3 or lower. 
Wang further teaches wherein a thickness of the electron injection layer is 1 to 5 nm (para [0032]), which falls completely within the instantly claimed range of less than or equal to 40 nm.  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Wang and further in view of CN107501269 A to Zhou et al. (hereinafter Zhou), submitted by applicant in the IDS filed 6/24/20 and CN108807604 A to Cao et al. (hereinafter CaO), submitted by applicant in the IDS filed 1/26/22.
Regarding claim 4, Song in view of Wang discloses the method of producing the quantum dot luminescent material according to claim 3.  Song further discloses wherein forming the hole injecting layer on the substrate comprises: 
configuring a precursor suspension (solution, para [0013]) comprising nickel oxide precursor; adding a graphene oxide suspension to the nickel oxide (p-dopant) precursor (para [0050]-[0051]) and applying the precursor solution to the substrate (para [0015]) but fails to expressly disclose performing ultrasonication to the nickel oxide precursor after adding the graphene oxide suspension to the nickel oxide precursor; and applying the nickel oxide precursor to the substrate after performing ultrasonication to the nickel oxide precursor.
However, Zhou does teach a light emitting device comprising multiple layers, nickel oxide and perovskites (para [0017]) wherein one of the layers is formed from a precursor solution wherein the precursor solution is vigorously stirred (para [0064]). 
Cao does teach ultrasonic mixing and vigorous stirring as equivalents for mixing precursor solutions (para [0035]) that form layers in quantum dot light emitting diodes (para [0004]).  It would therefore be obvious to one of ordinary skill in the to employ the ultrasonication of Cao as an obvious alternative to the vigorous stirring of Zhou to provide a thoroughly mixed, clear solution because they are equivalents (Cao, para [0035]).
The references do not expressly recite the order of performing ultrasonication to the nickel oxide precursor after adding the graphene oxide suspension.  However, see MPEP 2144.04(V)(C ), which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Regarding claim 5, Song in view of Wang and further in view of Zhou and Cao discloses the method of producing the quantum dot luminescent material according to claim 4.  Zhou further teaches wherein configuring the nickel oxide precursor comprises: dissolving nickel acetate tetrahydrate and ethanolamine in ethylene glycol monomethyl ether to form a mixed solution, followed by vigorous stirring overnight (para [0064]).  Cao further teaches heat and stirring at 50-80 C for 30-60 minutes (para [0038]) which overlaps the instantly claimed temperature of 65 C.  See MPEP 2144.05(I) which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.  The ultrasonic time is 30-60 minutes (Cao, para [0038]).  However, one of ordinary skill in the art would expect to stir for longer times at lower temperatures.  The references fail to expressly disclose wherein a molar ratio of nickel acetate tetrahydrate and ethanolamine is 1:1 and fails to expressly disclose standing the mixed solution for 24 hours to obtain the nickel oxide precursor.
However, see MPEP 2144.05(II)(A), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  One of ordinary skill in the art is expected to arrive at the optimal concentration, temperature and stirring and standing times via routine experimentation.

Regarding claim 6, Song in view of Wang and further in view of Zhou and Cao discloses the method of producing the quantum dot luminescent material according to claim 5. Song further discloses wherein in the step of adding the graphene oxide suspension to the nickel oxide precursor, nickel oxide (p-dopant) is present in a range of 1 to 10% (para [0051]) but is silent regarding a volume ratio of the nickel oxide precursor to the graphene oxide suspension that ranges between 1:0.025 and 1:0.1. The references are also silent regarding a mass percentage of graphene in the graphene oxide suspension that ranges from 0.4 to 0.6 wt%. 
However, see MPEP 2144.05(II)(A), cited above.  One of ordinary skill in the art is expected to arrive at the optimal nickel oxide: graphene oxide ratio and the optimal percentage of graphene in the graphene oxide suspension via routine experimentation.   It would also be obvious to control the amounts of nickel oxide (p-dopant) and graphene oxide to provide relatively high hole injection quantity (Song, para [0051]).

Regarding claim 7,  Song in view of Wang and further in view of Zhou and Cao discloses the method of producing the quantum dot luminescent material according to claim 4.  Zhou further teaches wherein an ultrasonication (stirring) time is greater than or equal to 20 minutes (overnight, para [0064]) when the nickel oxide precursor with the graphene oxide suspension added is ultrasonicated.  It would be obvious to one of ordinary skill in the art to control ultrasonication time to ensure complete, uniform mixing of the precursors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734   

/Matthew E. Hoban/Primary Examiner, Art Unit 1734